Case 3:15-cv-07658-MAS-LHG Document 845 Filed 09/09/21 Page 1 of 1 PageID: 30251
                                                                 Richard Hernandez              McCarter & English, LLP
                                                                 Partner                        Four Gateway Center
                                                                 T. 973-848-8615                100 Mulberry Street
                                                                 F. 973-297-6615                Newark, NJ 07102-4056
                                                                 rhernandez@mccarter.com        www.mccarter.com




            September 9, 2021

            VIA ECF AND E-MAIL (LHG_ORDERS@NJD.USCOURTS.GOV)

            Hon. Lois H. Goodman, U.S.M.J.
            U.S. District Court for the District of New Jersey
            Clarkson S. Fisher Building & U.S. Courthouse
            402 East State Street
            Trenton, New Jersey 08608

            Re: In re Valeant Pharmaceuticals International, Inc. Securities Litigation
                Civil Action No. 3:15-cv-07658 (MAS) (LHG)

            Dear Judge Goodman:

                  On behalf of Defendant Tanya Carro (“Defendant”), I enclose a copy of the following:

                  1. Declaration of Richard Hernandez in support of Application for Pro Hac Vice
                     Admission;

                  2. Declaration of Patrick J. Hayden in support of Application for Pro Hac Vice Admission;

                  3. Proposed Form of Consent Order; and

                  4. Certification of Service.

                 Defendant submits this application with the consent of counsel for Plaintiffs. If Your
            Honor finds the enclosed proposed Consent Order acceptable, we respectfully request that
            it be entered.

            Respectfully submitted,

            /s/ Richard Hernandez

            Richard Hernandez

            Enclosures

            cc:    Counsel of Record (via ECF)
